STEPHENS, Chief Justice,
dissenting.
While I concur with the Opinion of the majority of this Court in declaring Mr. Jer-nigan guilty of both charges, I strongly disagree with the sanction imposed, a public reprimand.
It is conceded that Mr. Jernigan and former Judge Wood had a long history of petty quarreling and animosity. Conceding that former Judge Wood, on the day described, did call Mr. Jernigan a “profane and provocative” name, it is my belief that the action taken by Mr. Jernigan — viz., kicking Judge Wood in the groin — was not justified by any words uttered by Judge Wood. If Judge Wood was acting improperly, Mr. Jemigan’s remedy was to report him to the constitutionally created Retirement and Removal Commission, who has authority to discipline judges in such matters.
The “article” paid for by Mr. Jernigan and published in the local paper was, to say the least, vicious, scurrilous, and in bad taste. I believe this action of Mr. Jernigan, standing by itself, would justify a more serious sanction than a public reprimand.
The kicking of a judge, by an attorney, and the public castigation of a judge, by an attorney, is not acceptable conduct by an attorney, under any circumstance. I recommend that Mr. Jernigan be suspended from the practice of law for a period of one year.